                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA



SARAH PITRE, ET AL.
                                                         CIVIL ACTION
VERSUS
                                                         NO. 18-868-JWD-RLB
PINNACLE ENTERTAINMENT, INC.,
ET AL.
                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated November 26, 2018, to which no opposition was

filed;

         IT IS ORDERED that Plaintiffs’ Motion to Remand (R. Doc. 3) is GRANTED, and

the action is REMANDED to the 19th Judicial District Court, East Baton Rouge Parish,

Louisiana.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on December 11, 2018.


                                                  S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
